ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Cutter Enterprises, LLC                      )      ASBCA No. 61936
                                             )
Under Contract No. W912TF-14-D-0513          )

APPEARANCE FOR THE APPELLANT:                       Peter J. Martin, Esq.
                                                     Hinckley, Allen & Snyder LLP
                                                     Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Harry M. Parent III, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 18, 2019




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61936, Appeal of Cutter Enterprises,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals